In the

     United States Court of Appeals
                  For the Seventh Circuit
                     ____________________ 
No. 17‐3665 
WALTER GOUDY, 
                                                 Plaintiff‐Appellant, 
                                 v. 

RODNEY J. CUMMINGS, et al., 
                                              Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
       No. 1:12‐cv‐00161‐SEB‐TAB — Sarah Evans Barker, Judge. 
                     ____________________ 

      ARGUED OCTOBER 30, 2018 — DECIDED MAY 1, 2019 
                 ____________________ 

   Before WOOD, Chief Judge, and SYKES and BARRETT, Circuit 
Judges. 
   WOOD, Chief Judge. In 1963 the Supreme Court announced 
that the prosecution team has a duty under the Due Process 
Clause of the Fourteenth Amendment to turn over material, 
exculpatory evidence to criminal defendants. Brady v. Mary‐
land, 373 U.S. 83 (1963); see also Kyles v. Whitley, 514 U.S. 419 
(1995);  United  States  v.  Bagley,  473  U.S.  667  (1985).  Walter 
Goudy contends in this case that the state and local oﬃcials 
2                                                      No. 17‐3665 

who  pursued  him  for  a  1993  murder  failed  to  comply  with 
their Brady obligations, and that he is entitled to damages un‐
der 42 U.S.C. § 1983 for the years he spent in prison. That re‐
quest was based on his success in an earlier round of litiga‐
tion,  which  culminated  with  this  court’s  ruling  that  Goudy 
was entitled to a writ of habeas corpus under 28 U.S.C. § 2254. 
Goudy v. Basinger, 604 F.3d 394 (7th Cir. 2010) (Goudy I). The 
state elected not to re‐try him; he was released; and 17 months 
later he filed this suit.  
    The district court winnowed the section 1983 action down 
to three allegations that the investigators in the case violated 
his due process rights, by (1) subjecting him to an improper 
show‐up procedure, (2) withholding a videotape showing a 
line‐up in which several witnesses identified a diﬀerent per‐
son as the shooter, and (3) withholding interview notes show‐
ing  that  the  other  suspect  initially  had  denied  any  involve‐
ment  in  the  murder,  but  later  switched  his  story.  The  court 
granted summary judgment for the defendants on all aspects 
of the case. We conclude that this was premature: Goudy pre‐
sented enough evidence on the second and third arguments 
to move forward.  We therefore  reverse and remand  for fur‐
ther proceedings. 
                                  I 
   We can be brief about the underlying incident, which was 
described  by  both  the  Indiana  Supreme  Court,  in  Goudy  v. 
State, 689 N.E.2d 686 (Ind. 1997), and by this court in our 2010 
opinion. On October 3, 1993, two men fired shots into a car 
occupied by several people, including Marvin McCloud and 
Damon Nunn. The shooters killed McCloud,  who  had  been 
driving,  and  seriously  injured  Nunn.  A  number  of  people 
No. 17‐3665                                                          3

witnessed these events, including Jill Barclay, Jackie Barclay 
(Jill’s sister), LaTonya Young, and Kaidi Harvell. 
     Police  from Anderson,  Indiana,  where  the  shooting  had 
taken place, picked up Goudy at the Oasis Club on February 
5, 1994, after they received an anonymous tip that one of the 
shooters was there. One of the defendants, Detective Rodney 
Cummings,  contacted  Jill  Barclay  and  asked  her  to  come  to 
the police station to make an identification. When she arrived 
at  the  station,  Detective  Steve  Napier,  Cummings’s  partner 
and the other defendant here, told her that they were going to 
show her a suspect in the shooting. Cummings then brought 
Jill  into  a  room  with  a  one‐way  mirror  and  showed  her 
Goudy;  she  identified  him  as  one  of  the  shooters.  She  then 
talked to Jackie and told him that the shooter she saw looked 
like one of their acquaintances. 
    Our  focus,  however,  is  on  evidence  that  the  jury  never 
heard, because the state never disclosed it to Goudy. First, the 
state had three police reports that contained pertinent infor‐
mation. We discussed these reports in our 2010 opinion: 
        The first report describes a phone call to police from 
   Jill Barclay in which she said she saw one of the gun‐
   men  at  an  Indianapolis  mall.  She  stated  that  she 
   thought he kept looking at her “over his shoulder” and 
   that she later saw him outside “attempting to look at 
   her  license  plate.”  She  later  identified  this  man  as 
   [Kaidi] Harvell and said she was positive he was one 
   of the gunmen.  
604  F.3d  at  397.  The  first  police  report  also  included  infor‐
mation about a photo spread that Jill Barclay, Jackie Barclay 
(Jill’s sister), and LaTonya Young viewed. Jackie and LaTonya 
4                                                      No. 17‐3665 

saw  the  shooting  from  across  the  street.  All  three  women 
“’positively and without hesitation’ identified Harvell as the 
gunman  on  the  driver’s  side  of  McCloud’s  car,  and  said  he 
wore brown clothing.” Id.  
    In  addition  to  the  photo  lineup,  there  was  an  in‐person 
lineup viewed by Nunn, Jill and Jackie Barclay, as well as an‐
other  witness,  Donzetta  Clay  (who  did  not  testify  at  trial). 
Once again, the results favored Goudy: “Clay and the Barclay 
sisters  identified  Harvell;  Nunn  identified  a  non‐suspect  as 
the shooter.” Id. Moreover, Goudy’s own counsel failed to in‐
troduce a video confession by Goudy’s lookalike half‐brother, 
Romeo Lee. In that video, Lee identified himself and Harvell 
as the two shooters. 
    As we noted, after his conviction for murdering McCloud 
and  attempting  to  murder  Nunn,  Goudy  sought  post‐
conviction  relief.  He  argued  throughout  these  proceedings 
that the state’s failure to comply with Brady had deprived him 
of a fair trial and that he had received ineﬀective assistance of 
counsel in violation of Strickland v. Washington, 466 U.S. 668 
(1984). 
    Goudy was unsuccessful in the state courts, but in Goudy I 
we found that the suppressed evidence was both favorable to 
Goudy’s  defense  and  material. Accordingly,  we  found  that 
Goudy was entitled to a writ of habeas corpus. Goudy I, 604 
F.3d  at  401.  We  found  it  unnecessary  to  rule  on  Goudy’s 
Strickland claim. Id. at 401–02. 
   Goudy is now suing two of the investigators on the case, 
Rodney  Cummings  and  Steve  Napier,  for  depriving  him  of 
due process in violation of the Fourteenth Amendment. See 
U.S.  Const.  amend.  XIV;  42  U.S.C.  § 1983.  Although 
No. 17‐3665                                                          5

Cummings wore two hats—that of an investigator and later 
that of the County Prosecutor—our focus is on his investiga‐
tory work. The same is true of Napier. (We refer to them col‐
lectively as the investigators, unless the context requires oth‐
erwise.) 
    In general, Goudy’s new case asserts the same due‐process 
theory that formed the basis of the decision to issue the writ 
in Goudy I: that he was deprived of a fair trial in violation of 
his constitutional rights, as outlined in the Brady line of cases. 
But the conduct for which he seeks to hold the investigators 
liable is diﬀerent from the actions and omissions at issue in 
Goudy I. The  issue in Goudy I  involved  material  exculpatory 
evidence that was not turned over to the defense, but that was 
given to the prosecutors trying the case. Police oﬃcers gener‐
ally discharge their Brady obligations by turning over such ev‐
idence to the prosecutors, who in turn have a duty to disclose 
the  evidence  to  the  defense.  Beaman  v.  Freesmeyer,  776  F.3d 
500,  512  (7th  Cir.  2015).  (Notably,  “the  [Brady]  rule  encom‐
passes evidence known only to police investigators and not to 
the prosecutor.” Strickler v. Greene, 527 U.S. 263, 280–81 (1999) 
(cleaned up).) Cummings and Napier thus cannot be held lia‐
ble in their capacity as investigators for the failure of the trial 
prosecutors to turn over the specific police reports at issue in 
Goudy I. 
     But  the  three  allegations  that  form  the  basis  of  Goudy’s 
section 1983 action are new. We focus on two of the three iden‐
tified by the district court. The first is Goudy’s assertion that 
Cummings withheld a videotape of the lineup in which mul‐
tiple witnesses identified Harvell as a shooter and Nunn iden‐
tified a non‐suspect. The second is his allegation that the in‐
vestigators both withheld interview notes—newly discovered 
6                                                      No. 17‐3665 

in the course of this litigation—demonstrating that Harvell in‐
itially denied being at the scene at all, contradicting his trial 
testimony. Together, we refer to these arguments as the Brady 
allegations. We do not reach Goudy’s third theory, which is 
that  the  investigators’  decision  to  subject  him  to  an  unduly 
suggestive  “one‐man  showup”  also  violated  his  rights  and 
tainted all future identifications on which the prosecution re‐
lied.  
    It is important to clarify that although the parties occasion‐
ally refer to Goudy’s “Brady claims” or “identification proce‐
dure claim,” his allegations do not give rise to separate claims 
under section 1983. Goudy has presented a single claim: that 
the defendants are liable for causing him to receive an unfair 
trial in violation of his due process rights. Cf. Kyles, 514 U.S. 
at 436 (materiality of suppressed evidence is considered col‐
lectively, not item by item). We therefore look at Goudy’s al‐
legations as a whole, as did the district court. 
    The district court granted summary judgment on the en‐
tire case in favor of the defendants. It found the videotape al‐
legation  wanting  because  (among  other  reasons)  there  was 
“no evidence” in the record to support a finding that  Cum‐
mings intentionally concealed it from the prosecutors. It also 
found,  with  respect  to  the  Harvell  interview  notes,  that  the 
investigators had not suppressed them and that, in any event, 
the  notes  were  not  material  for  Brady  purposes.  Finally,  the 
court held as a matter of law that the improper identification 
procedure could not support either investigator’s liability, be‐
cause the prosecutors’ independent decision to introduce the 
identification  evidence  at  trial  constituted  an  intervening 
cause that broke the chain of causation. 
      
No. 17‐3665                                                          7

                                  II 
     To show a Brady violation, a plaintiﬀ must demonstrate (1) 
that the evidence in question was favorable to his defense, ei‐
ther  because  it  had  exculpatory  or  impeachment  value;  (2) 
that the state “suppressed” the favorable evidence either will‐
fully or inadvertently; and (3) prejudice ensued, which occurs 
if the evidence was material. Banks v. Dretke, 540 U.S. 668, 691 
(2004);  Carvajal  v.  Dominguez,  542  F.3d  561,  566–67  (7th  Cir. 
2008).  The  defendants  do  not  dispute  that  the  evidence  in 
question was favorable to Goudy. Accordingly, we move di‐
rectly  to  the  question  whether  a  reasonable  jury  could  con‐
clude that any of the challenged evidence was suppressed. We 
then consider the materiality of all the evidence for which the 
record supports a reasonable inference of suppression. 
                                  A 
     We turn first to the videotape of the lineup. To show sup‐
pression, Goudy must demonstrate that Cummings blocked 
the video from disclosure “in time for the defendant to make 
use of it” and that it “was not otherwise available to the de‐
fendant through the exercise of reasonable diligence.” Carva‐
jal, 542 F.3d at 567. (Napier was not involved with this aspect 
of the case.) 
   In order properly to assess Cummings’s actions regarding 
the videotape, we must review some background details. In 
May 1994, while Cummings was still employed as an Ander‐
son  police  oﬃcer,  then‐County  Prosecutor  William  Lawler 
opted to drop charges that previously had been filed against 
Goudy  in  order  to  continue  the  investigation.  Cummings, 
who had graduated from law school a few years earlier, ap‐
parently  disagreed  with  this  decision;  he  campaigned  for 
8                                                      No. 17‐3665 

Lawler’s job through the summer and fall of 1994. On Septem‐
ber  1  of  that  year,  while  both  the  investigation  and  Cum‐
mings’s ultimately successful campaign for County Prosecu‐
tor were underway,  the police conducted  a  lineup in  which 
multiple witnesses identified Kaidi Harvell as a shooter, and 
victim  Damon  Nunn  identified  a  non‐suspect.  (Recall,  too, 
that during an earlier lineup in February 1994, Jill Barclay had 
fingered Goudy.) Five days later, on September 6, 1994, Cum‐
mings checked the video of the September 1 lineup out of the 
Anderson Police Department Property Room.  
   We do not know where Cummings kept the video, nor do 
we have a reliable accounting of its whereabouts at any point 
between  September  6,  1994,  and  November  22,  1995,  when 
Cummings  returned  the  video  to  the  police  evidence  room. 
What we do know is that the following events occurred dur‐
ing those intervening 14 months.  
    In  November  1994,  Cummings  defeated  Lawler  in  the 
County Prosecutor election. Cummings took oﬃce on January 
1, 1995, and on April 7, 1995, he decided to re‐charge Goudy 
with  the  murder  of  McCloud  and  the  attempted  murder  of 
Nunn.  At  a  pre‐trial  hearing  on  October  23,  1995,  Goudy 
moved for the  production of relevant  videotapes (including 
recordings  of lineups), among other  evidence, as well as an 
in‐camera  inspection  of  police  reports  to  determine  which 
ones would be discoverable. The court ordered that the vide‐
otapes should be made available, but it denied the defense’s 
request for the police reports, finding them privileged under 
Indiana’s work‐product doctrine. (Needless to say, Indiana’s 
work‐product  privilege  does  not  override  the  Brady  obliga‐
tions  of  its  police  and  prosecutors.  Indeed,  the  failure  to 
No. 17‐3665                                                         9

produce  the  police  reports  was  the  basis  for  the issuance  of 
the writ in Goudy I. 604 F.3d at 401.) 
    On November 14, 1995, someone—trial prosecutor Maras‐
Roberts testified that it may have been her—added an entry 
to a handwritten to‐do list that included the phrase “videos of 
lineup??  still  N/A,”  which  she  indicated  would  have  meant 
that  the  September  1  lineup  video  was  “not  available.”  On 
November 22, the court heard defense counsel’s motion to re‐
consider. It later reaﬃrmed its ruling denying in‐camera re‐
view of the police reports. 
    Also on November 22, a month after the court had ordered 
the production of all relevant videotape evidence, Cummings 
(or someone using Cummings’s old badge number and signa‐
ture) signed the videotape back into the police property room 
at 3:36 p.m. Cummings has oﬀered no explanation for why he 
kept the video for so long nor for why he would have signed 
the  video  back  into  the  police  property  room,  given  his 
acknowledgement that it would have been improper for him 
to do so once he was no longer an oﬃcer on the force. 
    Goudy argues that the best explanation for this series of 
events  is  that  Cummings  intentionally  concealed  the  video 
from trial prosecutors and prevented them from disclosing it 
to the defense. The district court found that there was “no ev‐
idence to support this theory.” It pointed out that Cummings 
signed the video out under his own name—making clear that 
anyone who was looking for it should seek him out—and that 
there was “no evidence in the record that the trial prosecutors 
made any attempt to  obtain the videotape” during  the rele‐
vant period.  
10                                                        No. 17‐3665 

    The  district  court’s  evaluation  of  the  evidence,  however, 
fails  to  take  the  facts  in  the  light  most  favorable  to  Goudy. 
From  that  perspective,  we  see  considerable  evidence  in  the 
record that would permit a trier of fact to conclude that Cum‐
mings’s concealment was intentional: the unexplained reten‐
tion of the video for 14 months; the return of the video on the 
very  same  date  that  the  judge  definitively  blocked  defense 
counsel from seeing the police reports describing it; and the 
trial prosecutor’s “still N/A” note. This raises a reasonable in‐
ference  that  the  trial  prosecutors  tried  and  failed  to  recover 
the video, regardless of the clues Cummings may have left be‐
hind. A  jury  could  thus  find  that  Cummings’s  concealment 
was the cause of the prosecutors’ failure to find and disclose 
the video.  
   Cummings’s arguments to the contrary are unpersuasive. 
He  contends  that  because  defense  counsel  could  have  ac‐
quired the videotape through “reasonable diligence,” the vid‐
eotape  was  not  “suppressed”  for  Brady  purposes.  But  what 
was defense counsel to do? He evidently suspected that vide‐
otapes of some lineups existed, because he mentioned them 
while arguing his October 22, 1995, discovery motion. But he 
did  not  sit  on  this  information:  he  asked  that  the  videos  be 
produced, and he received nothing.  
    Even if Goudy’s lawyer had located the probable cause af‐
fidavit filed to support Harvell’s earlier arrest for the murder 
and attempted murder in September of 1994, he would have 
been  stymied.  The  aﬃdavit  indicates  only  that  Harvell  was 
identified in both photo and physical lineups by multiple wit‐
nesses. But the aﬃdavit is not a stand‐in for the video. Cum‐
mings is incorrect to say that the aﬃdavit “specifically refers 
to  a  video‐recorded  lineup”  (emphasis  added).  Nor  does  the 
No. 17‐3665                                                        11

aﬃdavit  furnish  the  specific  exculpatory  and  impeachment 
material—such as the identities of the witnesses that identi‐
fied Harvell in conflict with their trial testimony, or Nunn’s 
identification  of  a  non‐suspect—found  in  the  video.  Cum‐
mings  also  suggests  that  defense  counsel  could  have  gone 
back to the police property room himself or asked the court to 
grant him access, thereby allowing him to discover the video 
receipt  with  Cummings’s  signature.  But  such  a  step  would 
make sense only if counsel should have assumed that the state 
was dissembling when it did not produce any videotapes.  
    While we have rejected a Brady claim where counsel knew 
of  evidence  and  failed  to  subpoena  a  witness  for  it,  United 
States  v.  Lockhart,  956  F.3d  1418,  1426  (7th  Cir.  1992),  Cum‐
mings points to no case in which we have required defense 
counsel  to  take  extra  steps  to  insure  against  police  conceal‐
ment or bad faith representations after seeking production of 
the  relevant  evidence.  In  the  absence  of  an  open‐file  law  or 
practice (which counsel for Cummings and Napier confirmed 
at oral argument did not exist in Madison County at the time), 
Goudy’s defense counsel had every right to rely on the repre‐
sentations  the  trial  prosecutors  made  that  they  had  turned 
over  all  relevant  video  evidence  in  accordance  with  the 
judge’s October 22 ruling.  
    At trial, Goudy will need to show, by a preponderance of 
the evidence, that Cummings is the person responsible for the 
state’s suppression of the evidence. A jury might find that the 
prosecution’s  failure  to  disclose  the  video  originated  with 
someone  other  than  Cummings—perhaps  trial  prosecutors 
Maras‐Roberts or Puckett. They knew of the video’s existence 
and allowed the trial to proceed without its being disclosed to 
the defense. But a jury would also be entitled to infer that the 
12                                                      No. 17‐3665 

“still N/A” note indicated that Cummings had somehow pre‐
vented  Maras‐Roberts  from  acquiring  the  video  despite  her 
best eﬀorts. The facts are far from undisputed on this point.  
    Finally, Cummings argues that even if we found that the 
videotape  was  withheld,  he  is  entitled  to  prosecutorial  im‐
munity. The district court did not base its ruling on prosecu‐
torial immunity, and with good reason: Cummings’s actions 
(removing the video and hanging onto it for 14 months) had 
nothing  to  do  with  his  prosecutorial  responsibilities.  He  re‐
moved and retained the video in his capacity as a police de‐
tective. Any entitlement to immunity that Cummings enjoys 
for  actions  taken  in  his  prosecutorial  capacity  after April  7, 
1995, is beside the point. 
                                  B 
    We next turn to the question whether Cummings and Na‐
pier  suppressed  the  interview  notes  indicating  that  Harvell 
had initially denied being at the scene of the crime and then 
provided a false alibi. All agree that the prosecution failed to 
turn these notes over to Goudy’s defense counsel. But the dis‐
trict court ruled that even if someone had suppressed this evi‐
dence,  Cummings  and  Napier  could  not  personally  be  held 
liable for doing so, because of a deposition in which trial pros‐
ecutor Puckett says that he is “certain as can be” that he knew 
before trial that Harvell had initially denied any involvement.  
    We do not agree that Puckett’s testimony takes Cummings 
and Napier oﬀ the hook for suppressing the Harvell interview 
notes. Puckett’s testimony is equivocal about where or how 
he supposedly learned that Harvell had initially denied being 
present at the scene. Puckett indicated that he has “no present 
recollection  of  seeing  those  notes,”  and  that  he  merely 
No. 17‐3665                                                       13

assumed that he got the information about Harvell’s previous 
denials from the oﬃcers. (He explained that he did not recall 
speaking with Harvell personally before the time when he be‐
lieves he learned of Harvell’s early denials.)  
    Even if Cummings and Napier did communicate the infor‐
mation that Harvell had initially denied being present at the 
scene, that is quite diﬀerent from disclosing the notes them‐
selves. Contemporaneous documentary evidence of Harvell’s 
denials—which took place during an hour‐long interview—
would  prove  much  more  useful  as  impeachment  evidence 
than any secondhand oral recollection of a statement Harvell 
had made more than a year earlier.  
    This makes Goudy’s case unlike Beaman v. Freesmeyer, 776 
F.3d 500 (7th Cir. 2015), on which the district court relied. In 
Beaman, police oﬃcers discharged their Brady obligations by 
turning over to the prosecutors documentary evidence point‐
ing to an alternative suspect. Id. at 512. Here, there is at most 
a single deposition indicating that a single prosecutor believes 
he  learned—from  someone,  probably  the  defendants—that 
Harvell had initially denied involvement.  
    Nothing in this record indicates that the actual interview 
notes were ever provided to the trial prosecutors. The record 
does, however, contain enough to permit a jury to find that (a) 
the  trial  prosecutors  did  not  have  the  notes,  and  (b) Napier 
and Cummings knowingly brought about that omission. The 
investigators  conducted  the  interview  together,  and  Napier 
took the notes by hand. Napier admitted that, contrary to his 
usual practice, he did not convert this interview into a police 
report, which would have found its way to the trial prosecu‐
tors’ file. While Puckett has a vague recollection that he knew 
of  Harvell’s  early  denials,  Maras‐Roberts  disclaims  having 
14                                                       No. 17‐3665 

had any knowledge of the notes or their contents. And both 
Puckett  and  Maras‐Roberts  concede  that  under  Brady,  they 
would have had to tender the notes to the defense had they 
been  in  possession  of  them.  In  the  light  most  favorable  to 
Goudy, these facts would entitle a trier of fact to conclude that 
Cummings and Napier were responsible for the fact that the 
trial prosecutors never got the notes, and thus neither did the 
defense. 
    The  district  court  based  its  conclusion  that  there  was no 
suppression  of  information,  as  required  by  Brady,  on  its  as‐
sumption that the prosecution was aware of the information 
found  in  the  notes.  It  also  suggested  (but  did  not  explicitly 
rule) in the alternative that “it appears likely that Mr. Goudy’s 
criminal defense attorney could have discovered [the notes] 
through  reasonable  diligence.”  In  support  of  this  comment, 
the court pointed to evidence of a follow‐up conversation be‐
tween  Cummings  and  Harvell  in  September  1994.  At  that 
time, Cummings referred to the earlier interview and said to 
Harvell, “[w]e [the defendants and Harvell] had some conver‐
sation. You elected at that time not to talk to us; is that cor‐
rect?” Goudy’s defense counsel was aware of this conversa‐
tion. 
   The question for us is whether the possible existence of a 
more  detailed  statement  from  Harvell  was  so  obvious  from 
Cummings’s 1994 follow‐up interview that the investigators 
should be relieved of liability for not disclosing it. Again bear‐
ing in mind the fact that we are reviewing a summary judg‐
ment  record,  we  think  not.  Even  if  it  was  not  purposefully 
misleading,  Cummings’s  reference  to  the  earlier  interview 
was  cryptic  enough  that  a  diligent  defense  representative 
might have determined there was nothing to see in the notes 
No. 17‐3665                                                         15

of that initial interview, or that notes of that previous inter‐
view may not exist. Goudy’s counsel cannot be criticized for 
failing to guess that Harvell’s initial statement was more sub‐
stantive than Cummings let on. Cummings’s follow‐up inter‐
view with Harvell thus does nothing to change our conclusion 
on  this  issue:  a  reasonable  jury  could  decide  that  Napier’s 
notes from the initial interview were suppressed. 
                                  C 
    Having established that a trier of fact could find that Cum‐
mings  suppressed  the  lineup  videotape  and  both  investiga‐
tors suppressed the interview notes, we now turn to the ques‐
tion of materiality. To show that the suppressed evidence was 
material to the outcome of his trial, Goudy must demonstrate 
that there is a “reasonable probability” that the result would 
have been diﬀerent had the suppressed evidence been put be‐
fore  the  jury.  Kyles,  514  U.S.  at  422.  As  we  emphasized  in 
Goudy I, the “reasonable probability standard for materiality 
…  is  less  rigorous  than  a  preponderance  of  the  evidence 
standard.”  604  F.3d  at  399  (citing  Kyles,  514  U.S.  at  434). 
Goudy must show only that “the cumulative eﬀect of all the 
suppressed  information  is  to  undermine  confidence  in  the 
verdict.” Id. at 399. (No one has argued that this standard is 
diﬀerent in a case under section 1983, such as this one, from 
the standard that applies in habeas corpus actions. We there‐
fore do not explore that possibility.) We assess this cumulative 
eﬀect “in the context of the entire record,” Beaman, 776 F.3d at 
507 (quoting United States v. Agurs, 427 U.S. 97, 112 (1976)).  
    A  rational  trier  of  fact  could  find  that  Goudy  has  put 
enough  in  the  record  to  prevail.  First,  even  if  the  videotape 
were  the  only  piece  of  suppressed  evidence,  the  jury  could 
find it material against the backdrop of the lack of definitive 
16                                                     No. 17‐3665 

physical  evidence,  the  state’s  reliance  on  eyewitness  testi‐
mony,  the  inconsistencies  among  the  testifying  witnesses  at 
trial, and the utility of the video as both evidence of an excul‐
patory theory and impeachment.  
    As  we  explained  in  Goudy  I,  the  identifications  made  at 
trial were hardly ironclad. “The jury heard five witnesses say 
they saw Goudy firing a gun into McCloud’s car, but four of 
them did not agree on Goudy’s height, which side of the car 
he was on, whether he wore a hat and whether he wore a dark 
jacket and jeans or a full brown work uniform.” Goudy I, 604 
F.3d at 400. The video would have shown three of these wit‐
nesses  identifying  Harvell  as  one  of  the  shooters  at  a  time 
when the defense was in possession of Romeo Lee’s confes‐
sion, which identified himself and Harvell as the two shoot‐
ers. The video could therefore play a key role in advancing an 
exculpatory  theory  of  the  case.  (Evidence  in  the  record  that 
Goudy and his lookalike brother Lee were routinely confused 
for each other would have bolstered this theory.) The video 
could  also  prove  useful  in  impeaching  both  Harvell  and 
Nunn, who appeared in the video identifying a non‐suspect. 
While our cumulative materiality analysis in Goudy I included 
other pieces of suppressed evidence not at issue here—such 
as a report of a photo lineup in which a fourth witness identi‐
fied Harvell—those additional pieces of evidence would not 
be necessary for a jury to find materiality in this case. The vid‐
eotape alone is enough. 
    But Goudy has more: the Harvell interview notes. The in‐
terview notes would have driven one more spike in a weak‐
ened case. They would have depicted the state’s star witness, 
Harvell,  as both  a suspect  in  serious  jeopardy  and  a  person 
No. 17‐3665                                                      17

whose story (contrary to the prosecution’s closing argument) 
had changed significantly.  
     It is true that Napier, unlike Cummings, was at most re‐
sponsible  for  the  suppression  of  the  notes.  The  question  of 
materiality may thus turn out to be diﬀerent for Napier than 
it is for Cummings. But given the obvious value of the notes 
as potential impeachment evidence, it is for a jury to decide 
whether the material Napier was personally  responsible for 
suppressing is suﬃcient to undermine confidence in the ver‐
dict. For this reason, it would be premature to rule in his favor 
at  this  stage.  Furthermore,  as  we  explained  above,  Goudy 
brings a single claim based on one overarching constitutional 
harm: that  he was deprived of a fair trial in violation of his 
due process rights. He alleges that both Cummings and Na‐
pier contributed to that constitutional injury, albeit in diﬀer‐
ent  ways.  Section  1983  liability  must  be  understood  against 
the background of the ordinary principles of tort law, where 
joint and several liability is the norm. Whitlock v. Brueggemann, 
682 F.3d 567, 582 (7th Cir. 2012); see also Watts v. Laurent, 774 
F.2d 168, 179 (7th Cir. 1985) (imposing joint and several liabil‐
ity in a section 1983 case and noting that “[f]ederal common 
law  principles  of  tort  and  damages  govern  recovery  under 
section  1983”).  We  see  no  reason  to  deviate  from  that  norm 
here. 
    The Supreme Court has instructed us to look at the impact 
of  withheld  evidence  in  the  aggregate,  rather  than  seriatim. 
Kyles, 514 U.S. at 440. For this reason, we consider it appropri‐
ate  that  all  defendants  who  can  be  shown  to  have  “sup‐
pressed” evidence in violation of Brady—that is, “all of the de‐
fendants  [who]  have  committed  the  …  illegal  act,”  Fillmore, 
18                                                      No. 17‐3665 

358 F.3d at 507—should be liable for the aggregate impact on 
the outcome of the trial Goudy ultimately received.  
                                 III 
    The investigators finally argue that even if Goudy’s alle‐
gations (taken in the light most  favorable to him) satisfy all 
the elements of a Brady violation, qualified immunity protects 
them here. In order to fend oﬀ this defense, a plaintiﬀ must 
show that “a constitutional right would have been violated on 
the facts alleged,” and that “the right at issue was clearly es‐
tablished  at  the  relevant  time.”  Plumhoﬀ  v.  Rickard,  572  U.S. 
765, 774 (2014). These inquiries—particularly the first one—
must be undertaken at the proper level of specificity. Anderson 
v. Creighton, 483 U.S. 635, 649 (1987).  
    Goudy’s  allegations  (if  proven)  describe  a  constitutional 
violation: the infringement of the due‐process right to obtain 
exculpatory evidence, in this case through the investigators’ 
concealment  of  that  evidence  from  the  trial  prosecutors. 
Moreover, at the time of these  events,  this  right was clearly 
established.  We  see  no  need  to  repeat  the  underlying  facts 
with respect to the video here. We add only that the fortuity 
that Cummings changed job titles over the period of his reten‐
tion of the video does not have any eﬀect on our analysis. At 
the time he allegedly acted to suppress evidence, he was still 
a police oﬃcer, and he was not acting in a prosecutorial ca‐
pacity  when  he  checked  the  video  back  into  the  evidence 
room. It was already clearly established as early as 1981 that 
police could not withhold exculpatory information from pros‐
ecutors. See Jones v. City of Chicago, 856 F.2d 985 (7th Cir. 1988) 
(aﬃrming  award  of  damages  against  oﬃcers  who  withheld 
exculpatory information in 1981). Nothing had changed as of 
No. 17‐3665                                                         19

1994  and  1995,  when  these  defendants  were  involved  in 
Goudy’s case.  
   The  same  conclusion  applies  to  the  Harvell  interview 
notes. Cummings and Napier urge us to frame the qualified 
immunity  issue  regarding  the  notes  as  follows:  “whether  it 
was  clearly  established  in  1994  that  an  initial  denial  of  in‐
volvement  by  a  suspect,  when  that  suspect  later  admits  in‐
volvement  in  the  crime,  is  material  impeachment  evidence 
such that a police oﬃcer can be held monetarily liable for not 
providing it.”  
     Even on this narrow view of the issue, materiality is easy 
to see: flip‐flops in accounts about the central events in a case 
provide rich impeachment evidence, and potentially evidence 
on the merits. In addition, there are problems with the state’s 
version. It cannot be the case that the qualified‐immunity in‐
quiry is so specific that materiality depends on the outcome 
of  a  trial.  If  we  were to  adopt  such  an  approach,  we  would 
shield oﬃcers from liability for withholding impeachment ev‐
idence whenever materiality was a close call (for example, if 
the  police  oﬃcer  felt  the  overall  case  was  strong  enough). 
Such a shield would be incompatible with the rule announced 
and elaborated in the Brady line of cases.  
     Even if we were to formulate the inquiry as the investiga‐
tors suggest, we would need to add something along the lines 
of:  “when  that  suspect  is  the  state’s  star  witness,  the  other 
identifying  testimony  contains  serious  internal  inconsisten‐
cies, and there is a dearth of physical evidence tying the ac‐
cused to the crime.” The state’s case here was far from a slam 
dunk. A finding of liability does not require a case such as Boss 
v. Pierce, 263 F.3d 734 (7th Cir. 2001), in which the subject of 
the suppressed impeachment evidence was the only witness 
20                                                      No. 17‐3665 

tying the accused to the crime. Id at 736. It should have been 
obvious to Napier and Cummings that evidence impeaching 
the  story  told  by  the  state’s  main  cooperating  witness,  in  a 
case with no physical evidence and inconsistent witness iden‐
tifications, needed to be disclosed. (Notably, trial prosecutors 
Puckett  and  Maras‐Roberts  acknowledged  that  they  would 
have had to disclose the notes had they possessed them.)  
    Of course, it is still up to the jury to decide whether Napier 
and  Cummings  suppressed  these  pieces  of  evidence.  But  if 
they did, they cannot use qualified immunity to avoid liabil‐
ity. 
                                 IV 
    Goudy has presented enough to go to trial on his allega‐
tions  that  Cummings  and  Napier  violated  his  due  process 
right to a fair trial. We need not and do not address his alle‐
gation that the allegedly improper one‐man “showup” proce‐
dure  independently  constituted  a  basis  for  liability.  On  re‐
mand, the  district  court is free to consider this  issue  afresh; 
evidence of the showup procedure may prove to be relevant 
at trial as Goudy seeks to hold the defendants liable  for his 
constitutional injury. 
    We REVERSE the district court’s grant of summary judg‐
ment  and  REMAND  the  case  for  further  proceedings  con‐
sistent with this opinion.